DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A preliminary amendment was filed 6/25/2020.
Claims 2-12 are pending.
Claim 2 is independent.
Claims 2-12 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 was filed before the mailing date of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,418,422 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to displaying market information along a price axis and facilitating order entries via the interface.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,627,519 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to displaying market information along a price axis and facilitating order entries via the interface.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,015,100 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to displaying market information along a price axis and facilitating order entries via the interface.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 8,321,331 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to displaying market information along a price axis and facilitating order entries via the interface.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 8,793,181 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to displaying market information along a price axis and facilitating order entries via the interface.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,760,948 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to displaying market information along a price axis and facilitating order entries via the interface.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,726,481 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to displaying market information along a price axis and facilitating order entries via the interface.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ram (US 2003/0009411 A1) in view of Korhammer (US 6,278,982 B1), further in view of Nordlicht (US 2002/0194115 A1).

Regarding claim 2, Ram discloses a method comprising:
displaying by a computing device a graphical user interface configured to provide information to a user and to receive commands from the user (see para. 0391-0392), where displaying the graphical user interface comprises: 
displaying by the computing device an order quantity input configured to receive from the user a user-selected order quantity (see para. 0391-0392);
displaying by the computing device a plurality of axially aligned price levels, where each level of the plurality of axially aligned price levels represents a value to trade a first tradeable object traded at a first electronic exchange and a second tradeable object traded at a second electronic exchange, and where each value is derived from market data for the first tradeable object and market data for the second tradeable object (see Fig. 28, wherein the columns display information from different markets, i.e. different tradeable objects); and
displaying by the computing device an order entry region in alignment with the plurality of axially aligned price levels, where the order entry region comprises a plurality of order entry locations, each order entry location of the plurality of order entry locations corresponding to at least one price level of the plurality of axially aligned price levels (see para. 0019, 0042, 0137, 0152);
receiving by the computing device, from the user, a command comprising a user-selection of a selected order entry location to submit a first trade order for the first tradeable object and a second trade order for the second tradeable object, the selected order entry location corresponding to at least one axially aligned price level of the plurality of axially aligned price levels (see para. 0019, 0042, 0137, 0152);
determining, by the computing device, in response to receiving the command comprising the user-selection of the selected order entry location, a first portion of the user-selected order quantity received from the user via the order quantity input for the first trade order and a second portion of the user-selected order quantity received from the user via the order quantity input to the second order, (see para. 0019, 0042, 0137, 0152, wherein the routing selection reflects portions of all and nothing);
Ram does not explicitly disclose initiating, by the computing device, submission of both the first trade order for the first tradeable object and the second trade order for the second tradeable object.
Korhammer teaches initiating, by a computing device, submission of both a first trade order for the first tradeable object and a second trade order for the second tradeable object in response to receiving a command (see Fig. 7, steps 408-420; col. 12, lines 1-30).
It would have been obvious to one skilled in the art at the time of invention to modify Ram to include initiating, by the computing device, submission of both the first trade order for the first tradeable object and the second trade order for the second tradeable object.
One skilled in the art would have been motivated to make the modification to utilize increased liquidity and provide the customer with the ability to take advantage of price variations in a rapidly changing environment (see Korhammer, col. 9, lines 9-25).
Ram and Korhammer do not explicitly disclose the first portion and the second portion being determined according to a user-defined ratio between the first electronic exchange and the second electronic exchange applied to the user-selected order quantity.
Nordlicht teaches allocating first portion and a second portion of an order according to a user-defined ratio between a first market and a second market applied to a user-selected order quantity (see para. 0103, 0130).
It would have been obvious to one skilled in the art at the time of invention to modify Ram further to include the first portion and the second portion being determined according to a user-defined ratio between the first electronic exchange and the second electronic exchange applied to the user-selected order quantity.
One skilled in the art would have been motivated to make the modification to support allow the user to trade contract legs requiring specification of quantity ratios (see Nodlicht, para. 0130).

Regarding claim 3, Ram discloses dynamically displaying by the computing device a combined buy quantity indicator along a corresponding price level of the plurality of axially aligned price levels, where the combined buy quantity indicator represents a combined buy quantity for the first tradeable object and for the second tradeable object at the corresponding price level (see Fig. 34, “AGGRE” column displays aggregate quantities).
Regarding claim 4, Ram discloses dynamically displaying by the computing device a combined ask quantity indicator along a corresponding price level of the plurality of axially aligned price levels, where the combined ask quantity indicator represents a combined ask quantity for the first tradeable object and for the second tradeable object at the corresponding price level (see Fig. 34, “AGGRE” column displays aggregate ask quantities).

Regarding claim 5, Ram discloses where the command comprises a single action received from the user via a mouse (see para. 0101, 0175).

Regarding claim 6, Ram discloses where a first click of the mouse corresponds to a command to send the trade order for the first tradeable object, and where a second click of the mouse corresponds to a command to send the trade order for the second tradeable object, the first click being different than the second click (see para. 0101, 0175).

Regarding claim 7, Ram discloses where the single action consists of a double-click of a mouse (see para. 0101, 0175).

Regarding claim 8, Ram discloses dynamically displaying by the computing device an entered order region along the plurality of axially aligned price levels, where the entered order region comprises having a plurality of entered order locations each entered order location corresponding to a price level of the plurality of axially aligned price levels (see Fig. 30; para. 0331).

Regarding claim 9, Ram discloses where the graphical user interface displays at least one entered order indicator representing an order entered by the user (see Fig. 30; para. 0331).

Regarding claim 10, Ram discloses where the at least one entered order indicator displays a current status for the order entered order by the user, comprising a filled quantity (see Fig. 30; para. 0067, 0331, 0486, 0522).

Regarding claim 11, Ram discloses where the at least one entered order indicator comprises any of a graphical indicator and a numerical indicator (see Fig. 30; para. 0331).

Regarding claim 12, Ram discloses receiving by the computing device a market date feed comprising a first data feed having the market data for the first tradeable object and to receive a second data feed comprising the market data for the second tradeable object (see para. 0139, 0572).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692